Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The invention relates generally to systems and methods for video-based communications and particularly to intelligently muting and unmuting an endpoint in a video conference.
The prior art of record in combination or lone fails to disclose or suggest these elements of independent claims 1, 7, 13 in combination with other elements.  For example independent claim 1 has claim limitations such as a network interface to a network; a storage component comprising a non-transitory storage device; a processor, comprising at least one microprocessor; and wherein the processor, upon accessing machine-executable instructions, cause the processor to perform: broadcast conference content to each of a plurality of endpoints, wherein the conference content comprises an audio portion and a video portion received from each of the plurality of endpoints; process the video portion from at least one endpoint to determine whether a respective participant may be unintentionally muted, and to determine a confidence score associated with the determination the respective participant may be unintentionally muted; and upon determining that the respective participant is unintentionally muted, execute signaling to an endpoint associated with the respective participant to cause the associated endpoint to prompt the respective participant to unmute their audio.  Independent claim 7 has claim limitations such as  broadcasting conference content to each of a plurality of endpoints, wherein the conference content comprises an audio portion and/or a video portion received from each of the plurality of endpoints; processing at the video portion from at least one endpoint to determine whether a respective participant may be unintentionally muted, and to determine a confidence score associated with the determination the respective participant may be unintentionally muted; and upon determining that the respective participant is unintentionally muted, executing signaling to an endpoint associated with the respective participant to cause the associated endpoint to prompt the respective participant to unmute their audio.  Independent claim 13 has claim limitations such as  a network interface to a network; a storage component comprising a non-transitory storage device; a processor, comprising at least one microprocessor; and wherein the processor, upon accessing machine-executable instructions, cause the processor to perform: receive conference content intended for a video conference, wherein the conference content comprises an audio portion and/or a video portion, and wherein  audio of the video conferening endpoint is muted; process the video portion of the videoconference endpoint to determine whether the video conferencing endpoint may be unintentionally muted, and to determine a confidence score associated with the determination the video conferencing endpoint may be unintentionally muted; and upon determining that the video conferencing endpoint is unintentionally muted, display a prompt to unmute. For the above reasons independent claims 1, 7, 13 and dependent claims 2-6, 8-12, 14-20 are allowable.
Claims 1-20 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2020/0412772A1) to Nesta et al. discloses audio source enhancement facilitated using video data which teaches: [0045] The face detection state Fd(l) generated by the face identification component 320 may be indicative of whether an authorized user is determined to be present in the input video frame c(l). In this regard, the face detection state is a signal that is indicative of a likelihood (e.g., probability, confidence score) that an audio source identified by the face detection state Fd(l) is the target audio source. In one aspect, the face detection state Fd(l) may be a binary signal. For instance, in these cases, the face detection state Fd(l) may be 1 only when the target audio source is detected (e.g., determined to be) in the view of the video input device and 0 otherwise. In some cases, the face detection state Fd(l) may take into consideration whether the target audio source is determined to be engaged with the voice application. In these cases, the face detection state Fd(l) may be 1 only when the target audio source is detected in the view of the video input device and is engaged in the voice application and 0 otherwise. For example, the target audio source may be determined to be engaged based on a direction of a gaze of the target audio source and/or a distance estimated to be between the target audio source and the video input device. In another aspect, the face detection state Fd(l) is not binary and may be a likelihood (e.g. between 0 and 1) that an audio source identified by the face detection state Fd(l) is the target audio source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651